PROSPECTUS December 23, 2009, and asSupplementedFebruary 2, 2010 THE LOU HOLLAND GROWTH FUND Investor Shares (LHGFX) Institutional Shares (LHGIX) A Shares (LHGAX) C Shares The Securities and Exchange Commission has not approved or disapproved of these securities or passed upon the accuracy or adequacy of the disclosure in this Prospectus.Any representation to the contrary is a criminal offense. Summary Section Investment Objective 1 Fees and Expenses 1 Example 1 Portfolio Turnover 2 Principal Investment Strategies 2 Principal Investment Risks 4 Performance Information 5 Management 5 Portfolio Managers 5 Purchase and Sale of Fund Shares 5 Tax Information 5 Payments to Broker-Dealers and Other Financial Intermediaries 5 Details Regarding the Fund’s Investment Strategies and Risks Additional Information Regarding Risk Factors 6 Who May Want to Invest in the Fund 6 Management 7 The Adviser 7 Portfolio Managers 8 Other Service Providers 8 Fund Expenses 8 Your Account 9 How to Contact the Fund 9 General Information 9 Buying Shares 11 Selling Shares 15 Retirement Accounts 16 Other Information 20 Distributions 20 Taxes 20 Organization 21 Financial Highlights 22 SUMMARY SECTION INVESTMENT OBJECTIVE The Lou Holland Growth Fund (the “Fund”) primarily seeks long-term growth of capital.The receipt of dividend income is a secondary consideration. FEES AND EXPENSES The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund’s A Shares. More information about these and other discounts is available from your financial professional.Operating expenses are based on amounts expected to be incurred during the Fund’s fiscal year ending December 31, 2010. SHAREHOLDER FEES (fees paid directly from your investment) Investor Shares Institutional Shares A Shares C Shares Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of the offering price) None None 5.75% None Maximum Sales (Charge) Load Imposed on Reinvested Dividends (as a percentage of the offering price) None None None None Maximum Deferred Sales Charge Load Imposed on Redemptions (as a percentage of the offering price) None None 1.00%(2) 1.00%(1) Redemption Fee (as a percentage of amount redeemed) None None None None ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage value of your investment) Management Fees 0.85% 0.85% 0.85% 0.85% Distribution (12b-1) Fees 0.25% None 0.25% 1.00% Other Expenses(3) 0.53% 0.68%(4) 0.47%(4) 0.73%(4) Total Annual Fund Operating Expenses 1.63% 1.53% 1.57% 2.58% Fee Reduction & Expense Reimbursements(5) (0.28%) (0.33%) (0.17%) N/A Net Total Annual Fund Operating Expenses(5) 1.35% 1.20% 1.40% 2.58% (1)A CDSC of 1.00% of the purchase or sales price, whichever is less, is assessed on redemptions of C Shares that are liquidated in whole or in part within twelve months of purchase for the Fund. (2)A CDSC of 1.00% of the purchase or sales price, whichever is less, is assessed on redemptions of A Shares that were part of a purchase of $1 million or more and that are liquidated in whole or in part within twelve months of purchase for the Fund. (3)Other Expenses include Acquired Fund fees and expenses (“AFFE”). AFFE reflect the pro-rata portion of the fees and expenses charged by any underlying funds in which the Fund may invest. AFFE were less than 0.01% during the most recent fiscal year. (4) Other Expenses are estimated to reflect fees for the current fiscal year. (5)Based on a fee reduction and expense reimbursement agreement throughMay 1, 2013, the Adviser has contractually agreed to reduce Fund expenses of Investor Shares to the extent that “Total Annual Fund Operating Expenses” (excluding, taxes, interest, portfolio transaction expenses and other extraordinary expenses) of Investor Shares exceed the annual rate of 1.35%.Based on a fee reduction and expense reimbursement agreement throughMay 1, 2011, the Adviser has contractually agreed to reduce Fund expenses of Institutional Shares and A Shares to the extent that “Total Annual 1 Fund Operating Expenses” (excluding, taxes, interest, portfolio transaction expenses and other extraordinary expenses) of Institutional Shares and A Shares exceed the annual rate of 1.20% and 1.40%, respectively. The fee reduction and/or expense reimbursement agreement may be changed or eliminated with the consent of the Board of Trustees at any time. EXAMPLE This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.This Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% annual return and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years Investor Shares $137 $428 Institutional Shares $122 $451 A Shares $143 $479 C Shares $261 $802 The Institutional Shares’ and A Shares' net expenses are used to calculate costs of investing in Institutional Shares and A Shares for the first year only.The Investor Shares’ net expenses are used to calculate costs of investing in Investor Shares for the first and third year. PORTFOLIO TURNOVER The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 34.98% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGIES The Fund seeks to achieve its investment objective by investing primarily in common stocks of mid- to large-capitalization growth companies.In pursuing its investment objective, the Fund maintains a diversified portfolio of equity securities of companies that Holland Capital Management LLC (the “Adviser”) regards as high quality companies based on earnings growing faster than the general market, reasonable valuations, strong financial condition, strong management, and superior industry positions.Equity securities include preferred stocks, convertible securities and rightsand warrants.
